Citation Nr: 1747058	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-21 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to April 16, 2013, and to a rating in excess of 30 percent from April 16, 2013 forward, for chronic sinusitis (also claimed as rhinitis).


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1968 to April 1970, and February 1982 to October 1991, with an additional 8 years and 9 months of service between April 1970 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In this regard, in a March 2011 rating decision, the RO granted service connection for sinusitis (also claimed as rhinitis) and assigned a 10 percent rating, effective April 22, 2010.  Subsequently, in May 2013, the RO granted an increased rating of 30 percent for chronic sinusitis, effective April 16, 2013.  

The claim was previously before the Board in November 2016, at which time the Board remanded the issue of entitlement to an increased rating for sinusitis for additional development.  That development having been completed, the case has since returned to the Board.  

In that November 2016 decision, the Board additionally determined that the issue of entitlement to service connection for sleep apnea, as secondary to the service-connected chronic sinusitis, had been raised by the record in a July 2013 statement, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board referred that issue to the AOJ for appropriate action.  See November 2013 Board Decision (also referring to the RO the issue of entitlement to service connection for "inner ear damage"); but see, e.g., Rating Decision Codesheets dated in October 2010, March 2011, and May 2013 (reflecting that service connection has been in effect for perforation of the right tympanic membrane since November 1, 1991); June 1992 Rating Decision ("Service connection is established for perforation of right tympanic membrane based on incurrence while on active duty . . . .").  There is, however, no indication that the RO acknowledged the Board's referral or otherwise took any action on the Veteran's claim.  Accordingly, as the Board does not have jurisdiction over the claim for service connection for sleep apnea as secondary to the service-connected chronic sinusitis, this issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran's sinus disability is manifested by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting, as well as allergic rhinitis productive of greater than 50-percent obstruction of the nasal passage on both sides, without evidence of polyps.


CONCLUSIONS OF LAW

1.  For the entire appellate period, the criteria are met for an initial evaluation of 50 percent for chronic sinusitis.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.97, Diagnostic Code 6512 (2017). 

2.  For the entire appellate period, the criteria are met for a separate evaluation of 10 percent, but no higher, for allergic rhinitis.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.97, Diagnostic Code 6522 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102 (2017).  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a rating decision granting service connection with respect to the initial evaluation assigned the disability at issue, VA assesses the level of disability from the effective date of service connection.  Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).  

A.  Sinusitis

As noted in the introduction above, the Veteran is currently in receipt of a 30 percent rating for a sinus disorder from April 16, 2013 forward, under 38 C.F.R. § 4.97, Diagnostic Code 6599-6512, which represents an unlisted sinus disability evaluated by analogy to chronic frontal sinusitis.  See May 2013 Rating Decision Codesheet.  See also 38 C.F.R. § 4.27 (2017) (providing that unlisted disabilities will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits, with an additional diagnostic code used to identify the basis for the evaluation assigned following a hyphen).  For the prior period, from April 22, 2010 to April 15, 2013, his sinus disorder was in receipt of an initial evaluation of 10 percent under the same Diagnostic Code.  See March 2011 Rating Decision Codesheet.  See also 38 C.F.R. § 4.97, Diagnostic Code 6599-6512; 38 C.F.R. § 4.27.  

Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis (Rating Formula).  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  Under the Rating Formula, a 10 percent rating is assigned when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 30 percent disability rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id. 

For the purposes of the above criteria, the Rating Formula defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician.  Id., NOTE.

Here, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the maximum schedular rating of 50 percent throughout the appellate period.  See 38 C.F.R. § 4.97, Diagnostic Code 6512.  

In this regard, on VA sinus examination in May 2017, the examining VA physician explicitly determined that the Veteran's chronic sinusitis was manifested by "near constant sinusitis characterized by headaches, pain and tenderness of affected sinus and purulent discharge or crusting."  See May 2017 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire (DBQ) (additionally noting that the Veteran underwent endoscopic sinus surgery in May 2012).  

Prior examination reports adduce similar findings, noting identical symptomatology attributable to the Veteran's chronic sinusitis.  See, e.g., July 2010 VA QTC Sinus Conditions Examination Report (reflecting that the Veteran's chronic sinusitis results in "constant" sinus problems with associated symptomatology including headaches, purulent discharge from the nose, and pain); October 2015 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ (determining that the Veteran experienced episodic sinusitis manifested by headaches and pain and tenderness of affected sinus).  

Additionally, the VA examination reports reflect that such symptomatology has persisted throughout the relevant appellate period, despite the fact that the Veteran's sinus condition has been managed by continuous medication.  See July 2010 VA QTC Sinus Conditions Examination Report (reflecting that the Veteran's sinus condition was treated with daily Fluticasone nasal spray and oral Zyrtec as needed); April 2013 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx, and Pharynx DBQ (reflecting the Veteran's daily use of "Nasal Saline[ and] Nasal Cromolyn Spray"); October 2015 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ (noting that the Veteran's sinus disorder required continuous medication for control and reporting that the Veteran took Claritin daily).  See also Jones (David) v. Shinseki, 26 Vet. App. 56, 63 (2012) (finding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria); Trosclair v. Shulkin, No. 15-4454, slip. op. at 1, 3 (Vet. App. March 27, 2017) (nonprecedential single judge memorandum decision) (vacating and remanding a Board decision that determined reduction of the disability rating for his service-connected allergic rhinitis from 10 percent to 0 percent was proper, in part, because the Board improperly relied upon a VA examination report that noted that the Veteran was taking multiple medications for his allergic rhinitis but failed to consider the ameliorative effects of the medication); McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).

Accordingly, although the Veteran's chronic sinusitis has only required surgical treatment on one occasion, based on the foregoing, the Board finds that, in light of the findings of the May 2017 examining VA physician that the Veteran's sinus disorder was manifested by "near constant sinusitis characterized by headaches, pain and tenderness of affected sinus and purulent discharge or crusting,"  and considering the additional VA examination reports of record noting sinus symptomatology of similar frequency and duration throughout the period at issue, the Board will resolve doubt in the Veteran's favor and find that the evidence more nearly approximates the criteria for an initial 50 percent rating for the entire appellate period, which is the maximum assignable schedular evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 6512.  See also Fenderson, 12 Vet. App. at 126.  See, too, 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  


B.  Allergic Rhinitis

In addition, the Board finds that the criteria are met for a separate 10 percent evaluation for allergic rhinitis associated with the Veteran's service-connected chronic sinusitis, also effective for the entirety of the appellate period.  

Specifically, the evidence of record reflects a diagnosis of allergic rhinitis associated with the Veteran's service-connected chronic sinusitis.  See May 2017 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ (diagnosing allergic rhinitis and finding it to be "directly due to or related to the service connected [chronic sinusitis]" based on the "known medical and pathophysiological relationship between allergic rhinitis and sinusitis").  

Diagnostic Codes relevant to rhinitis include 6522 and 6523, and 6524.  See 38 C.F.R. § 4.97.  Diagnostic Code 6522, which evaluates allergic or vasomotor rhinitis, assigns a 10 percent rating for rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522.  A 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps.  Id.  

Diagnostic Code 6523 concerns bacterial rhinitis, and provides for the assignment of a 10 percent rating for permanent hypertrophy of the turbinates and obstruction of the nasal passage of greater than fifty percent on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6523.  A 50 percent evaluation is assigned for rhinoscleroma.  Id.  

Diagnostic Code 6524 provides for the assignment of a 20 percent rating for granulomatous rhinitis resulting in types of granulomatous infection other than Wegener's granulomatosis or lethal midline granuloma.  38 C.F.R. § 4.97, Diagnostic Code 6524.  A 100 percent evaluation is assigned for Wegener's granulomatosis or lethal midline granuloma.  Id.  

The Veteran's allergic rhinitis has more nearly approximated the criteria for a 10 percent rating under Diagnostic Code 6522 throughout the appellate period.  In this regard, VA examinations dated throughout the appellate period have identified symptomatology including greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction of both the right and the left nasal passages, and permanent hypertrophy of the nasal turbinates.  See July 2010 VA QTC Sinus Conditions Examination Report (reflecting that an examination of the nose revealed 50 percent nasal obstruction bilaterally); April 2013 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx, and Pharynx DBQ (finding "greater than 50% obstruction of the nasal passage on both sides due to rhinitis"; but noting that neither complete nasal obstructions nor polyps were present); May 2017 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ (finding "greater than 50% obstruction of the nasal passage on both sides due to rhinitis," "complete obstruction on the left side due to rhinitis," "complete obstruction on the right side due to rhinitis," and "permanent hypertrophy of the nasal turbinates"; but further noting that no polyps were present).  

Accordingly, resolving reasonable doubt in the Veteran's favor, a separate 10 percent rating is assigned under Diagnostic Code 6522for the allergic rhinitis associated with chronic sinusitis, from April 22, 2010, the effective date of service connection for the Veteran's sinus disorder.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  See also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



However, there is no medical evidence of nasal polyps, rhinoscleroma, and/or granulomatous infection at any point during the appellate period.  See, e.g., July 2010 VA QTC Sinus Conditions Examination Report; April 2013 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx, and Pharynx DBQ; October 2015 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ; May 2017 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ.  See also 38 C.F.R. § 4.97, Diagnostic Codes 6522, 6523, 6524.  Accordingly, the criteria for a rating higher than 10 percent are not satisfied or more nearly approximated at any time.  See id.  See also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board additionally notes that the assignment of this separate rating under Diagnostic Code 6522 for allergic rhinitis does not violate the rule against pyramiding, as the symptomatology upon which this rating is based, namely obstruction of the nasal passages, does not necessarily overlap with the manifestations that form the basis for the evaluation of his chronic sinusitis under the General Rating Formula for Sinusitis, including headaches, sinus pain and tenderness, and purulent discharge.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514, 6522.  See also 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

In sum, an initial 50 percent rating under Diagnostic Code 6512 for chronic sinusitis, which is the highest schedular evaluation available, is granted for the entire appellate period.  Additionally, a separate 10 percent rating under Diagnostic Code 6522 for allergic rhinitis, effective for the entire appellate period, so from April 22, 2010, is also granted.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any additional issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not 


required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating of 50 percent for chronic sinusitis is granted, subject to the laws and regulations governing the payment of VA monetary benefits. 

A separate rating of 10 percent, but no higher, for allergic rhinitis associated with chronic sinusitis is granted, subject to the laws and regulations governing the payment of VA monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


